Citation Nr: 1121001	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-44 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (claimed as daytime sleepiness, snoring, hypopnea syndrome, and sleep breathing disorder).


REPRESENTATION

Veteran represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to September 2006.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

In September 2010, the Veteran was afforded a VA examination to ascertain the etiology of his currently diagnosed obstructive sleep apnea.  The September 2010 VA examiner confirmed the Veteran's obstructive sleep apnea diagnosis.  The VA examiner then determined that, "[i]t would only be with resort to mere speculation to opine whether or not the Veteran's current claimed sleep apnea (severe obstructive sleep apnea treated with CPAP) began during his active military service."  As support for this determination, the VA examiner stated that the Veteran's service treatment records (STRs) document an inconclusive sleep study on April 1993.  Further, the VA examiner pointed out that the Veteran checked "no" in response to sleep problems on two periodic military examinations in February 2000 and June 2005.  The VA examiner then stated that a post-service private treatment record in January 2009 diagnosed the Veteran with obstructive sleep apnea.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his post-service treatment records, and the medical literature in forming his medical opinion.  Thus, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed obstructive sleep apnea.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, his STRs, his post-service private treatment records, and the medical literature have been reviewed in forming his medical opinion.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed obstructive sleep apnea is related to his active military service.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


